Case: 19-11118    Date Filed: 09/26/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11118
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:18-cr-00145-LMM-CMS-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

REYNALDO GONZALEZ-ARREOLA,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       ________________________

                              (September 26, 2019)

Before MARCUS, ROSENBAUM and BRANCH, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 19-11118     Date Filed: 09/26/2019   Page: 2 of 2


997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Weaver, 275 F.3d

1320, 1333 (11th Cir. 2001) (waiver was valid where it was “referenced” at the

Rule 11 hearing, and where the district court established that the defendant had

read and understood “every page and every word” of the plea agreement); United

States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005) (stating that plea bargains

are like contracts and should be interpreted in accord with what the parties

intended).




                                          2